PER CURIAM:
The appeal herein was perfected April 9, 1913, the record having been settled March 1st, 1913. From the time of perfecting such appeal down to June 12, 1914, appellant failed to file any brief upon appeal or to take any steps relieving him from his default therein. Upon June 12, 1914, he procured an order to show cause why he should not be relieved from such default. Upon June 29th this court refused to excuse appellant’s *277default. The appeal herein will therefore be deemed abandoned and the judgment and order appealed from are 'affirmed.
SMITH, P. J., and Mc'CO'Y, J., not sitting. .